                    Case 2:19-cv-07001-CAS-MAA Document 31 Filed 08/19/20 Page 1 of 16 Page ID #:130



                              1
                              2
                              3
                              4
                              5
                              6
                              7
                              8                               UNITED STATES DISTRICT COURT
                              9                           CENTRAL DISTRICT OF CALIFORNIA
                           10
                           11     SHAMROCK ENTERTAINMENT,                         Case No.: 2:19-cv-7001-CAS0-
                                  LTD, a California corporation,                  (MAAx)
                           12
                                                 Plaintiff,                       Assigned to Hon. Christina A. Snyder
                           13
                                           v.
                           14                                                     STIPULATED PROTECTIVE
                                  MASTER LICENSING, INC., a                       ORDER
                           15     California corporation; and DOES 1-10,
                           16                    Defendants.
                           17
                           18
                           19     1.       PURPOSES AND LIMITATIONS
                           20              Discovery in this action is likely to involve production of confidential,
                           21     proprietary, or private information for which special protection from public
                           22     disclosure and from use for any purpose other than prosecuting this litigation may
                           23     be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
                           24     enter the following Stipulated Protective Order. The parties acknowledge that this
                           25     Stipulated Protective Order does not confer blanket protections on all disclosures or
                           26     responses to discovery and that the protection it affords from public disclosure and
                           27     use extends only to the limited information or items that are entitled to confidential
                           28

      Loeb & Loeb                 19373253.3
A Limited Liability Partnership                                                               STIPULATED PROTECTIVE ORDER
    Including Professional        234036-10001
         Corporations
                    Case 2:19-cv-07001-CAS-MAA Document 31 Filed 08/19/20 Page 2 of 16 Page ID #:131



                              1   treatment under the applicable legal principles. The parties further acknowledge, as
                              2   set forth in Section 13.3 below, that this Stipulated Protective Order does not entitle
                              3   them to file confidential information under seal; Local Rule 79-5 sets forth the
                              4   procedures that must be followed and the standards that will be applied when a party
                              5   seeks permission from the Court to file material under seal. Discovery in this action
                              6   is likely to involve production of confidential, proprietary, or private information for
                              7   which special protection from public disclosure and from use for any purpose other
                              8   than prosecuting this litigation may be warranted.
                              9
                           10     2.       GOOD CAUSE STATEMENT
                           11              This action involves commercial, financial and/or proprietary information for
                           12     which special protection from public disclosure and from use for any purpose other
                           13     than prosecution of this action is warranted. Such confidential and proprietary
                           14     materials and information consist of, among other things, non-public licensing
                           15     agreements, documents relating to and constituting negotiations and correspondence
                           16     regarding potential acquisitions and licenses, business and financial terms relating to
                           17     content agreements and acquisitions, commercial information (including
                           18     information implicating privacy rights of third parties), information otherwise
                           19     generally unavailable to the public, or which may be privileged or otherwise
                           20     protected from disclosure under state or federal statutes, court rules, case decisions,
                           21     or common law. Accordingly, to expedite the flow of information, to facilitate the
                           22     prompt resolution of disputes over confidentiality of discovery materials, to
                           23     adequately protect information the parties are entitled to keep confidential, to ensure
                           24     that the parties are permitted reasonable necessary uses of such material in
                           25     preparation for and in the conduct of trial, to address their handling at the end of the
                           26     litigation, and serve the ends of justice, a protective order for such information is
                           27     justified in this matter. It is the intent of the parties that information will not be
                           28     designated as confidential for tactical reasons and that nothing be so designated

      Loeb & Loeb
A Limited Liability Partnership
                                  19373253.3                                   2              STIPULATED PROTECTIVE ORDER
    Including Professional        234036-10001
         Corporations
                    Case 2:19-cv-07001-CAS-MAA Document 31 Filed 08/19/20 Page 3 of 16 Page ID #:132



                              1   without a good faith belief that it has been maintained in a confidential, non-public
                              2   manner, and there is good cause why it should not be part of the public record of this
                              3   case.
                              4
                              5   3.       DEFINITIONS
                              6            3.1.   Action: Shamrock Entertainment, Ltd. v. Master Licensing, Inc., Case
                              7                   No. 2:19-cv-7001-CAS-(MAAx)
                              8            3.2.   Challenging Party: A Party or Nonparty that challenges the designation
                              9                   of information or items under this Stipulated Protective Order.
                           10              3.3.   “CONFIDENTIAL” Information or Items: Information (regardless of
                           11                     how it is generated, stored or maintained) or tangible things that qualify
                           12                     for protection under Federal Rule of Civil Procedure 26(c), and as
                           13                     specified above in the Good Cause Statement.
                           14              3.4.   Counsel: Outside Counsel of Record and In-House Counsel (as well as
                           15                     their support staff).
                           16              3.5.   Designating Party: A Party or Nonparty that designates information or
                           17                     items that it produces in disclosures or in responses to discovery as
                           18                     “CONFIDENTIAL.”
                           19              3.6.   Disclosure or Discovery Material: All items or information, regardless
                           20                     of the medium or manner in which it is generated, stored, or maintained
                           21                     (including, among other things, testimony, transcripts, and tangible
                           22                     things), that is produced or generated in disclosures or responses to
                           23                     discovery in this matter.
                           24              3.7.   Expert: A person with specialized knowledge or experience in a matter
                           25                     pertinent to the litigation who has been retained by a Party or its
                           26                     counsel to serve as an expert witness or as a consultant in this Action.
                           27
                           28

      Loeb & Loeb
A Limited Liability Partnership
                                  19373253.3                                    3              STIPULATED PROTECTIVE ORDER
    Including Professional        234036-10001
         Corporations
                    Case 2:19-cv-07001-CAS-MAA Document 31 Filed 08/19/20 Page 4 of 16 Page ID #:133



                              1            3.8.   In-House Counsel: Attorneys who are employees of a party to this
                              2                   Action. In-House Counsel does not include Outside Counsel of Record
                              3                   or any other outside counsel.
                              4            3.9.   Nonparty: Any natural person, partnership, corporation, association, or
                              5                   other legal entity not named as a Party to this action.
                              6            3.10. Outside Counsel of Record: Attorneys who are not employees of a
                              7                   party to this Action but are retained to represent or advise a party to this
                              8                   Action and have appeared in this Action on behalf of that party or are
                              9                   affiliated with a law firm which has appeared on behalf of that party,
                           10                     and includes support staff.
                           11              3.11. Party: Any party to this Action, including all of its officers, directors,
                           12                     employees, consultants, retained experts, In-House Counsel, and
                           13                     Outside Counsel of Record (and their support staffs).
                           14              3.12. Producing Party: A Party or Nonparty that produces Disclosure or
                           15                     Discovery Material in this Action.
                           16              3.13. Professional Vendors: Persons or entities that provide litigation
                           17                     support services (e.g., photocopying, videotaping, translating, preparing
                           18                     exhibits or demonstrations, and organizing, storing, or retrieving data in
                           19                     any form or medium) and their employees and subcontractors.
                           20              3.14. Protected Material: Any Disclosure or Discovery Material that is
                           21                     designated as “CONFIDENTIAL.”
                           22              3.15. Receiving Party: A Party that receives Disclosure or Discovery
                           23                     Material from a Producing Party.
                           24
                           25     4.       SCOPE
                           26              The protections conferred by this Stipulated Protective Order cover not only
                           27     Protected Material, but also (1) any information copied or extracted from Protected
                           28     Material; (2) all copies, excerpts, summaries, or compilations of Protected Material;

      Loeb & Loeb
A Limited Liability Partnership
                                  19373253.3                                      4            STIPULATED PROTECTIVE ORDER
    Including Professional        234036-10001
         Corporations
                    Case 2:19-cv-07001-CAS-MAA Document 31 Filed 08/19/20 Page 5 of 16 Page ID #:134



                              1   and (3) any testimony, conversations, or presentations by Parties or their Counsel
                              2   that might reveal Protected Material.
                              3   Any use of Protected Material at trial shall be governed by the orders of the trial
                              4   judge. This Stipulated Protective Order does not govern the use of Protected
                              5   Material at trial.
                              6
                              7   5.       DURATION
                              8            Even after final disposition of this litigation, the confidentiality obligations
                              9   imposed by this Stipulated Protective Order shall remain in effect until a
                           10     Designating Party agrees otherwise in writing or a court order otherwise directs.
                           11     Final disposition shall be deemed to be the later of (1) dismissal of all claims and
                           12     defenses in this Action, with or without prejudice; and (2) final judgment herein
                           13     after the completion and exhaustion of all appeals, rehearings, remands, trials, or
                           14     reviews of this Action, including the time limits for filing any motions or
                           15     applications for extension of time pursuant to applicable law.
                           16
                           17     6.       DESIGNATING PROTECTED MATERIAL
                           18              6.1.   Exercise of Restraint and Care in Designating Material for Protection.
                           19                           Each Party or Nonparty that designates information or items for
                           20                     protection under this Stipulated Protective Order must take care to limit
                           21                     any such designation to specific material that qualifies under the
                           22                     appropriate standards. The Designating Party must designate for
                           23                     protection only those parts of material, documents, items, or oral or
                           24                     written communications that qualify so that other portions of the
                           25                     material, documents, items, or communications for which protection is
                           26                     not warranted are not swept unjustifiably within the ambit of this
                           27                     Stipulated Protective Order.
                           28

      Loeb & Loeb
A Limited Liability Partnership
                                  19373253.3                                     5              STIPULATED PROTECTIVE ORDER
    Including Professional        234036-10001
         Corporations
                    Case 2:19-cv-07001-CAS-MAA Document 31 Filed 08/19/20 Page 6 of 16 Page ID #:135



                              1                         Mass, indiscriminate, or routinized designations are prohibited.
                              2                   Designations that are shown to be clearly unjustified or that have been
                              3                   made for an improper purpose (e.g., to unnecessarily encumber the case
                              4                   development process or to impose unnecessary expenses and burdens
                              5                   on other parties) may expose the Designating Party to sanctions.
                              6            6.2.   Manner and Timing of Designations.
                              7                         Except as otherwise provided in this Stipulated Protective Order
                              8                   (see, e.g., Section 6.2(a)), or as otherwise stipulated or ordered,
                              9                   Disclosure or Discovery Material that qualifies for protection under this
                           10                     Stipulated Protective Order must be clearly so designated before the
                           11                     material is disclosed or produced.
                           12                           Designation in conformity with this Stipulated Protective Order
                           13                     requires the following:
                           14                     (a)   For information in documentary form (e.g., paper or electronic
                           15                           documents, but excluding transcripts of depositions or other
                           16                           pretrial or trial proceedings), that the Producing Party affix at a
                           17                           minimum, the legend “CONFIDENTIAL” to each page that
                           18                           contains protected material. If only a portion or portions of the
                           19                           material on a page qualifies for protection, the Producing Party
                           20                           also must clearly identify the protected portion(s) (e.g., by
                           21                           making appropriate markings in the margins).
                           22                                  A Party or Nonparty that makes original documents
                           23                           available for inspection need not designate them for protection
                           24                           until after the inspecting Party has indicated which documents it
                           25                           would like copied and produced. During the inspection and
                           26                           before the designation, all of the material made available for
                           27                           inspection shall be deemed “CONFIDENTIAL.” After the
                           28                           inspecting Party has identified the documents it wants copied and

      Loeb & Loeb
A Limited Liability Partnership
                                  19373253.3                                    6              STIPULATED PROTECTIVE ORDER
    Including Professional        234036-10001
         Corporations
                    Case 2:19-cv-07001-CAS-MAA Document 31 Filed 08/19/20 Page 7 of 16 Page ID #:136



                              1                         produced, the Producing Party must determine which documents,
                              2                         or portions thereof, qualify for protection under this Stipulated
                              3                         Protective Order. Then, before producing the specified
                              4                         documents, the Producing Party must affix the legend
                              5                         “CONFIDENTIAL” to each page that contains Protected
                              6                         Material. If only a portion or portions of the material on a page
                              7                         qualifies for protection, the Producing Party also must clearly
                              8                         identify the protected portion(s) (e.g., by making appropriate
                              9                         markings in the margins).
                           10                     (b)   For testimony given in depositions, that the Designating Party
                           11                           identify the Disclosure or Discovery Material on the record,
                           12                           before the close of the deposition, all protected testimony.
                           13                     (c)   For information produced in nondocumentary form, and for any
                           14                           other tangible items, that the Producing Party affix in a
                           15                           prominent place on the exterior of the container or containers in
                           16                           which the information is stored the legend “CONFIDENTIAL.”
                           17                           If only a portion or portions of the information warrants
                           18                           protection, the Producing Party, to the extent practicable, shall
                           19                           identify the protected portion(s).
                           20              6.3.   Inadvertent Failure to Designate.
                           21                           If timely corrected, an inadvertent failure to designate qualified
                           22                     information or items does not, standing alone, waive the Designating
                           23                     Party’s right to secure protection under this Stipulated Protective Order
                           24                     for such material. Upon timely correction of a designation, the
                           25                     Receiving Party must make reasonable efforts to assure that the
                           26                     material is treated in accordance with the provisions of this Stipulated
                           27                     Protective Order.
                           28

      Loeb & Loeb
A Limited Liability Partnership
                                  19373253.3                                   7              STIPULATED PROTECTIVE ORDER
    Including Professional        234036-10001
         Corporations
                    Case 2:19-cv-07001-CAS-MAA Document 31 Filed 08/19/20 Page 8 of 16 Page ID #:137



                              1   7.       CHALLENGING CONFIDENTIALITY DESIGNATIONS
                              2            7.1.   Timing of Challenges.
                              3                         Any Party or Nonparty may challenge a designation of
                              4                   confidentiality at any time that is consistent with the Court’s
                              5                   Scheduling Order.
                              6            7.2.   Meet and Confer.
                              7                         The Challenging Party shall initiate the dispute resolution
                              8                   process, which shall comply with Local Rule 37.1 et seq., and with
                              9                   Section 4 of Judge Audero’s Procedures (“Mandatory Telephonic
                           10                     Conference for Discovery Disputes”). 1
                           11              7.3.   Burden of Persuasion.
                           12                           The burden of persuasion in any such challenge proceeding shall
                           13                     be on the Designating Party. Frivolous challenges, and those made for
                           14                     an improper purpose (e.g., to harass or impose unnecessary expenses
                           15                     and burdens on other parties) may expose the Challenging Party to
                           16                     sanctions. Unless the Designating Party has waived or withdrawn the
                           17                     confidentiality designation, all parties shall continue to afford the
                           18                     material in question the level of protection to which it is entitled under
                           19                     the Producing Party’s designation until the Court rules on the
                           20                     challenge.
                           21
                           22     8.       ACCESS TO AND USE OF PROTECTED MATERIALS
                           23              8.1.   Basic Principles.
                           24                           A Receiving Party may use Protected Material that is disclosed
                           25                     or produced by another Party or by a Nonparty in connection with this
                           26                     Action only for prosecuting, defending, or attempting to settle this
                           27
                                  1
                                   Judge Audero’s Procedures are available at
                           28     https://www.cacd.uscourts.gov/honorable-maria-audero.

      Loeb & Loeb
A Limited Liability Partnership
                                  19373253.3                                    8              STIPULATED PROTECTIVE ORDER
    Including Professional        234036-10001
         Corporations
                    Case 2:19-cv-07001-CAS-MAA Document 31 Filed 08/19/20 Page 9 of 16 Page ID #:138



                              1                   Action. Such Protected Material may be disclosed only to the
                              2                   categories of persons and under the conditions described in this
                              3                   Stipulated Protective Order. When the Action reaches a final
                              4                   disposition, a Receiving Party must comply with the provisions of
                              5                   Section 14 below.
                              6                         Protected Material must be stored and maintained by a Receiving
                              7                   Party at a location and in a secure manner that ensures that access is
                              8                   limited to the persons authorized under this Stipulated Protective Order.
                              9            8.2.   Disclosure of “CONFIDENTIAL” Information or Items.
                           10                           Unless otherwise ordered by the Court or permitted in writing by
                           11                     the Designating Party, a Receiving Party may disclose any information
                           12                     or item designated “CONFIDENTIAL” only to:
                           13                     (a)   The Receiving Party’s Outside Counsel of Record, as well as
                           14                           employees of said Outside Counsel of Record to whom it is
                           15                           reasonably necessary to disclose the information for this Action;
                           16                     (b)   The officers, directors, and employees (including In-House
                           17                           Counsel) of the Receiving Party to whom disclosure is
                           18                           reasonably necessary for this Action;
                           19                     (c)   Experts of the Receiving Party to whom disclosure is reasonably
                           20                           necessary for this Action and who have signed the
                           21                           “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                           22                     (d)   The Court and its personnel;
                           23                     (e)   Court reporters and their staff;
                           24                     (f)   Professional jury or trial consultants, mock jurors, and
                           25                           Professional Vendors to whom disclosure is reasonably
                           26                           necessary or this Action and who have signed the
                           27                           “Acknowledgment and Agreement to be Bound” (Exhibit A);
                           28

      Loeb & Loeb
A Limited Liability Partnership
                                  19373253.3                                   9              STIPULATED PROTECTIVE ORDER
    Including Professional        234036-10001
         Corporations
                  Case 2:19-cv-07001-CAS-MAA Document 31 Filed 08/19/20 Page 10 of 16 Page ID #:139



                              1                  (g)    The author or recipient of a document containing the information
                              2                         or a custodian or other person who otherwise possessed or knew
                              3                         the information;
                              4                  (h)    During their depositions, witnesses, and attorneys for witnesses,
                              5                         in the Action to whom disclosure is reasonably necessary
                              6                         provided: (i) the deposing party requests that the witness sign the
                              7                         “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                              8                         and (ii) the witness will not be permitted to keep any confidential
                              9                         information unless they sign the “Acknowledgment and
                           10                           Agreement to Be Bound,” unless otherwise agreed by the
                           11                           Designating Party or ordered by the Court. Pages of transcribed
                           12                           deposition testimony or exhibits to depositions that reveal
                           13                           Protected Material may be separately bound by the court reporter
                           14                           and may not be disclosed to anyone except as permitted under
                           15                           this Stipulated Protective Order; and
                           16                    (i)    Any mediator or settlement officer, and their supporting
                           17                           personnel, mutually agreed upon by any of the parties engaged in
                           18                           settlement discussions.
                           19
                           20     9.       PROTECTED MATERIAL SUBPOENAED OR ORDERED
                           21              PRODUCED IN OTHER LITIGATION
                           22              If a Party is served with a subpoena or a court order issued in other litigation
                           23     that compels disclosure of any information or items designated in this Action as
                           24     “CONFIDENTIAL,” that Party must:
                           25              (a)   Promptly notify in writing the Designating Party. Such notification
                           26                    shall include a copy of the subpoena or court order;
                           27              (b)   Promptly notify in writing the party who caused the subpoena or order
                           28                    to issue in the other litigation that some or all of the material covered

      Loeb & Loeb
A Limited Liability Partnership
                                  19373253.3                                   10               STIPULATED PROTECTIVE ORDER
    Including Professional        234036-10001
         Corporations
                  Case 2:19-cv-07001-CAS-MAA Document 31 Filed 08/19/20 Page 11 of 16 Page ID #:140



                              1                  by the subpoena or order is subject to this Stipulated Protective Order.
                              2                  Such notification shall include a copy of this Stipulated Protective
                              3                  Order; and
                              4            (c)   Cooperate with respect to all reasonable procedures sought to be
                              5                  pursued by the Designating Party whose Protected Material may be
                              6                  affected.
                              7            If the Designating Party timely seeks a protective order, the Party served with
                              8   the subpoena or court order shall not produce any information designated in this
                              9   action as “CONFIDENTIAL” before a determination by the Court from which the
                           10     subpoena or order issued, unless the Party has obtained the Designating Party’s
                           11     permission. The Designating Party shall bear the burden and expense of seeking
                           12     protection in that court of its confidential material and nothing in these provisions
                           13     should be construed as authorizing or encouraging a Receiving Party in this Action
                           14     to disobey a lawful directive from another court.
                           15
                           16     10.      A NONPARTY’S PROTECTED MATERIAL SOUGHT TO BE
                           17              PRODUCED IN THIS LITIGATION
                           18              10.1. Application.
                           19                           The terms of this Stipulated Protective Order are applicable to
                           20                    information produced by a Nonparty in this Action and designated as
                           21                    “CONFIDENTIAL.” Such information produced by Nonparties in
                           22                    connection with this litigation is protected by the remedies and relief
                           23                    provided by this Stipulated Protective Order. Nothing in these
                           24                    provisions should be construed as prohibiting a Nonparty from seeking
                           25                    additional protections.
                           26              10.2. Notification.
                           27                           In the event that a Party is required, by a valid discovery request,
                           28                    to produce a Nonparty’s confidential information in its possession, and

      Loeb & Loeb
A Limited Liability Partnership
                                  19373253.3                                  11              STIPULATED PROTECTIVE ORDER
    Including Professional        234036-10001
         Corporations
                  Case 2:19-cv-07001-CAS-MAA Document 31 Filed 08/19/20 Page 12 of 16 Page ID #:141



                              1                  the Party is subject to an agreement with the Nonparty not to produce
                              2                  the Nonparty’s confidential information, then the Party shall:
                              3                  (a)    Promptly notify in writing the Requesting Party and the
                              4                         Nonparty that some or all of the information requested is subject
                              5                         to a confidentiality agreement with a Nonparty;
                              6                  (b)    Promptly provide the Nonparty with a copy of the Stipulated
                              7                         Protective Order in this Action, the relevant discovery request(s),
                              8                         and a reasonably specific description of the information
                              9                         requested; and
                           10                    (c)    Make the information requested available for inspection by the
                           11                           Nonparty, if requested.
                           12              10.3. Conditions of Production.
                           13                           If the Nonparty fails to seek a protective order from this Court
                           14                    within fourteen (14) days after receiving the notice and accompanying
                           15                    information, the Receiving Party may produce the Nonparty’s
                           16                    confidential information responsive to the discovery request. If the
                           17                    Nonparty timely seeks a protective order, the Receiving Party shall not
                           18                    produce any information in its possession or control that is subject to
                           19                    the confidentiality agreement with the Nonparty before a determination
                           20                    by the Court. Absent a court order to the contrary, the Nonparty shall
                           21                    bear the burden and expense of seeking protection in this Court of its
                           22                    Protected Material.
                           23
                           24     11.      UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                           25              If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
                           26     Protected Material to any person or in any circumstance not authorized under this
                           27     Stipulated Protective Order, the Receiving Party immediately must (1) notify in
                           28     writing the Designating Party of the unauthorized disclosures, (2) use its best efforts

      Loeb & Loeb
A Limited Liability Partnership
                                  19373253.3                                  12              STIPULATED PROTECTIVE ORDER
    Including Professional        234036-10001
         Corporations
                  Case 2:19-cv-07001-CAS-MAA Document 31 Filed 08/19/20 Page 13 of 16 Page ID #:142



                              1   to retrieve all unauthorized copies of the Protected Material, (3) inform the person or
                              2   persons to whom unauthorized disclosures were made of all the terms of this
                              3   Stipulated Protective Order, and (4) request such person or persons to execute the
                              4   “Acknowledgment and Agreement to be Bound” (Exhibit A).
                              5
                              6   12.      INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
                              7            PROTECTED MATERIAL
                              8            When a Producing Party gives notice to Receiving Parties that certain
                              9   inadvertently produced material is subject to a claim of privilege or other protection,
                           10     the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
                           11     Procedure 26(b)(5)(B). This provision is not intended to modify whatever
                           12     procedure may be established in an e-discovery order that provides for production
                           13     without prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and
                           14     (e), insofar as the parties reach an agreement on the effect of disclosure of a
                           15     communication or information covered by the attorney-client privilege or work
                           16     product protection, the parties may incorporate their agreement in the Stipulated
                           17     Protective Order submitted to the Court.
                           18
                           19     13.      MISCELLANEOUS
                           20              13.1. Right to Further Relief.
                           21                          Nothing in this Stipulated Protective Order abridges the right of
                           22                    any person to seek its modification by the Court in the future.
                           23              13.2. Right to Assert Other Objections.
                           24                          By stipulating to the entry of this Stipulated Protective Order, no
                           25                    Party waives any right it otherwise would have to object to disclosing
                           26                    or producing any information or item on any ground not addressed in
                           27                    this Stipulated Protective Order. Similarly, no Party waives any right
                           28

      Loeb & Loeb
A Limited Liability Partnership
                                  19373253.3                                  13             STIPULATED PROTECTIVE ORDER
    Including Professional        234036-10001
         Corporations
                  Case 2:19-cv-07001-CAS-MAA Document 31 Filed 08/19/20 Page 14 of 16 Page ID #:143



                              1                  to object on any ground to use in evidence of any of the material
                              2                  covered by this Stipulated Protective Order.
                              3
                              4            13.3. Filing Protected Material.
                              5                         A Party that seeks to file under seal any Protected Material must
                              6                  comply with Local Rule 79-5. Protected Material may only be filed
                              7                  under seal pursuant to a court order authorizing the sealing of the
                              8                  specific Protected Material at issue. If a Party's request to file
                              9                  Protected Material under seal is denied by the Court, then the
                           10                    Receiving Party may file the information in the public record unless
                           11                    otherwise instructed by the Court.
                           12
                           13     14.      FINAL DISPOSITION
                           14              After the final disposition of this Action, within sixty (60) days of a written
                           15     request by the Designating Party, each Receiving Party must return all Protected
                           16     Material to the Producing Party or destroy such material. As used in this
                           17     subdivision, “all Protected Material” includes all copies, abstracts, compilations,
                           18     summaries, and any other format reproducing or capturing any of the Protected
                           19     Material. Whether the Protected Material is returned or destroyed, the Receiving
                           20     Party must submit a written certification to the Producing Party (and, if not the same
                           21     person or entity, to the Designating Party) by the 60-day deadline that (1) identifies
                           22     (by category, where appropriate) all the Protected Material that was returned or
                           23     destroyed and (2) affirms that the Receiving Party has not retained any copies,
                           24     abstracts, compilations, summaries or any other format reproducing or capturing any
                           25     of the Protected Material. Notwithstanding this provision, Counsel is entitled to
                           26     retain an archival copy of all pleadings; motion papers; trial, deposition, and hearing
                           27     transcripts; legal memoranda; correspondence; deposition and trial exhibits; expert
                           28     reports; attorney work product; and consultant and expert work product, even if such

      Loeb & Loeb
A Limited Liability Partnership
                                  19373253.3                                   14              STIPULATED PROTECTIVE ORDER
    Including Professional        234036-10001
         Corporations
                  Case 2:19-cv-07001-CAS-MAA Document 31 Filed 08/19/20 Page 15 of 16 Page ID #:144



                              1   materials contain Protected Material. Any such archival copies that contain or
                              2   constitute Protected Material remain subject to this Stipulated Protective Order as
                              3   set forth in Section 5.
                              4
                              5   15.      VIOLATION
                              6            Any violation of this Stipulated Order may be punished by any and all
                              7   appropriate measures including, without limitation, contempt proceedings and/or
                              8   monetary sanctions.
                              9
                           10     IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
                           11
                           12     Dated: August 18, 2020                                /s/ Peter Anderson
                                                                                  Peter Anderson
                           13                                                     DAVIS WRIGHT TREMAINE LLP
                                                                                  Attorneys for Plaintiff
                           14                                                     SHAMROCK ENTERTAINMENT,
                                                                                  LTD.
                           15
                           16
                           17     Dated: August 18, 2020                                /s/ David Grossman
                                                                                  David Grossman
                           18                                                     LOEB & LOEB LLP
                                                                                  Attorneys for Defendant
                           19                                                     MASTER LICENSING, INC.
                           20
                           21
                           22
                           23     FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
                           24
                                  Dated: August 19, 2020                                /S/
                           25                                                     Maria A. Audero
                                                                                  United States Magistrate Judge
                           26
                           27
                           28

      Loeb & Loeb
A Limited Liability Partnership
                                  19373253.3                                 15             STIPULATED PROTECTIVE ORDER
    Including Professional        234036-10001
         Corporations
                  Case 2:19-cv-07001-CAS-MAA Document 31 Filed 08/19/20 Page 16 of 16 Page ID #:145



                              1                                          EXHIBIT A
                              2                  ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                              3            I,                                [full name], of
                              4                          [address], declare under penalty of perjury that I have read in its
                              5   entirety and understand the Stipulated Protective Order that was issued by the
                              6   United States District Court for the Central District of California on
                              7   [date] in the case of Shamrock Entertainment, Ltd. v. Master Licensing, Inc., Case
                              8   No. 2:19-cv-7001-CAS-(MAAx). I agree to comply with and to be bound by all the
                              9   terms of this Stipulated Protective Order, and I understand and acknowledge that
                           10     failure to so comply could expose me to sanctions and punishment in the nature of
                           11     contempt. I solemnly promise that I will not disclose in any manner any
                           12     information or item that is subject to this Stipulated Protective Order to any person
                           13     or entity except in strict compliance with the provisions of this Stipulated Protective
                           14     Order.
                           15              I further agree to submit to the jurisdiction of the United States District Court
                           16     for the Central District of California for the purpose of enforcing the terms of this
                           17     Stipulated Protective Order, even if such enforcement proceedings occur after
                           18     termination of this action. I hereby appoint                                [full name]
                           19     of                                                      [address and telephone number]
                           20     as my California agent for service of process in connection with this action or any
                           21     proceedings related to enforcement of this Stipulated Protective Order.
                           22
                           23     Signature:
                           24     Printed Name:
                           25     Date:
                           26     City and State Where Sworn and Signed:
                           27
                           28

      Loeb & Loeb
A Limited Liability Partnership
                                  19373253.3                                   16              STIPULATED PROTECTIVE ORDER
    Including Professional        234036-10001
         Corporations
